Order entered December 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00028-CV

                              THE STATE OF TEXAS, Appellant

                                                 V.

             MESQUITE CREEK DEVELOPMENT, INC., ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-05842-B

                                             ORDER
       Before the Court is the State’s December 23, 2019 unopposed third motion for extension

of time to file its brief. We GRANT the motion and ORDER the brief be filed no later than

January 7, 2020. Further extension requests will be disfavored. Appellant is cautioned that the

failure to file a brief by that date may result in the appeal being dismissed without further notice.

See TEX. R. APP. P. 38.8(a)(1).


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE